Exhibit 10.1

PURCHASE & SALE AGREEMENT

 

SELLER:

   Winston-Jedburg Properties, LLC    340 E. Main Street    Spartanburg, SC
29306    Attention: Jason C. Lynch    Tel: 864-594-5835    Fax: 864-594-5998

With a copy to:

   Johnson, Smith, Hibbard and Wildman, LLP    Attn: Steven M. Querin    220 N.
Church Street    Spartanburg, SC 29306    Tel: 864-582-8121    Fax: 864-585-5328

PURCHASER:

   CBRE Operating Partnership, L.P.    RT Jedburg Commerce Park, LLC    RT Union
Cross I, LLC    RT Union Cross II, LLC    515 South Flower Street, 31st Floor   
Los Angeles, CA 90071    Attention: John Strockis    Tel: 213-683-4200    Fax:
213-683-4301

With a copy to:

   CBRE Operating Partnership, L.P.    17 Hulfish Street    Suite 280   
Princeton, New Jersey 08542    Attention: Jack A. Cuneo    Tel: 609-924-8031   
Fax: 609-683-8684   

and

   Kirkpatrick & Lockhart Preston Gates Ellis LLP    599 Lexington Avenue    New
York, New York 10022-6030    Attention: Jeffrey H. Weitzman    Tel: 212-536-3956
   Fax: 212-536-3901



--------------------------------------------------------------------------------

PROPERTY:

   See Section 1.

ESCROW AGENT:

   LandAmerica Commonwealth    Attn: Mai Ly Marsh    915 Wilshire Boulevard   
Suite 2100    Los Angeles, California 90017    Tel: 213-330-3071    Fax:
213-330-3120

EFFECTIVE DATE:

   July 3, 2007

INSPECTION PERIOD:

   The period beginning on the Information Delivery Date (as herein defined) and
ending at 5:00 p.m., South Carolina time on July 23, 2007.

CLOSING DATE:

   See Section 5.

PURCHASE PRICE:

   $65,285,000 to be paid in funds available for immediate value in Seller’s
accounts or assumption of debt. Purchaser shall also be responsible for all loan
assumption fees and prepayment penalties applicable to Union Cross I and Union
Cross II (both as hereinafter defined). Seller shall use all commercially
reasonable efforts to cause the assumption, including without limitation, giving
required notices to the lenders, executing assumption documents and providing
the lenders with any financial information regarding the Properties as necessary
to satisfy the financial requirements applicable to the assumptions.

EARNEST MONEY:

   See Section 3.

Section 1. Sale and Purchase. Seller agrees to sell, and Purchaser agrees to
purchase, as provided in this Purchase and Sale Agreement (this “Agreement”) and
for the Purchase Price, the following:

(a) the tracts or parcels of land located at 1116 Newton Way, Berkeley, South
Carolina, 29483 (“Jedburg”); 115 Business Park Drive, Winston-Salem, North
Carolina, 27107 (“Union Cross I”) and 295 Business Park Drive, Winston-Salem,
North Carolina, 27107 (“Union Cross II”) and described in Exhibit A, together
with all rights and interests appurtenant thereto, including all of Seller’s
right, title, and interest, if any, in and to adjacent streets, alleys,
rights-of-way, and any adjacent strips and gores of real estate (the “Land”);
all real property improvements located on the Land (the “Improvements”); and all
rights, titles, and interests appurtenant to the Land and Improvements;

(b) all tangible personal property and fixtures of any kind owned by Seller and
attached to or used in connection with the ownership, maintenance, use, leasing,
service, or operation of the Land or Improvements, if any, but specifically
excluding (i) any personal property owned, financed or leased by any Tenant
(defined below), and (ii) any computer

 

2



--------------------------------------------------------------------------------

software which either is licensed to Seller, or Seller deems proprietary
(iii) any appraisals or other economic evaluations of, or projections with
respect to, all or any portion of the Property, including, without limitation,
budgets prepared by or on behalf of Seller or any affiliate of Seller, and
(iv) any documents, materials or information which are subject to
attorney/client, work product or similar privilege, which constitute attorney
communications with respect to the Property and/or Seller, or which are subject
to a confidentiality agreement (the “Personalty”).;

(c) all of Seller’s interest in: all unexpired leases, franchises, licenses,
occupancy agreements, or other agreements demising space in, providing for the
use or occupancy of, or otherwise similarly affecting or relating to, the
Improvements or Land (collectively, the “Leases” and, individually, a “Lease”);
all rents prepaid for any period subsequent to the Closing Date (defined below);
and all deposits, security or otherwise (“Deposits”), made by tenants
(collectively, the “Tenants” and, individually, a “Tenant”) holding under the
Leases and all guarantees of the obligations of the Tenants under the Leases;
and

(d) to the extent assignable by Seller, after Seller’s good faith efforts, all
(i) contracts or agreements, such as maintenance, service, or utility contracts
(the “Property Agreements”), but expressly excluding therefrom all property
management agreements, if any, (ii) warranties, guaranties, indemnities,
contract rights, and claims, (iii) licenses, permits, or similar documents,
(iv) plans, drawings, specifications, surveys, engineering reports, and other
technical information, and (v) other property (real, personal, or mixed), owned
or held by Seller that relates, to the design, construction, ownership, use,
leasing, maintenance, service, or operation of the Land, Improvements,
Personalty, Leases, or Deposits, including, without limitation, books and
records and trademarks or trade names.

The above listed items are herein collectively called the “Property”. For
purposes of this Agreement, the defined terms Jedburg, Union Cross I, and Union
Cross II shall refer to the corresponding portions of the Land described on
Exhibit A (each, a “Tract”) and all portions of the Property which relate
thereto sometimes referred to collectively as the “Properties”.

Section 2. Seller Due Diligence Deliveries. The parties have agreed that Seller
is deemed to have provided Purchaser with substantially all of the information
for each Tract (collectively, the “Information”) described on Schedule 2, to the
extent that the same was in the possession or control of Seller on June 8, 2007
(the “Information Delivery Date”). No later than five (5) business days prior to
the expiration of the Inspection Period, Seller shall notify Purchaser of any
Tracts upon which Seller intends to retain rights of access for ingress and
egress or utilities in order to allow for the continued use and operation of
Seller’s adjoining properties. Prior to Closing, Seller shall provide Purchaser
with the form of instrument(s) Seller proposes to reserve such rights for
Purchaser’s review and approval. Any such instrument(s) shall require, among
other things, that (i) any easement(s) created shall not interfere with the use
and operation of the affected Tract(s) by Purchaser and its Tenants, (ii) Seller
shall bear all costs associated with its use and maintenance of such
easement(s), (iii) the location of the easement(s) shall not affect any parking
areas or improvements or interfere with any future expansion of the Improvements
contemplated under the Leases and (iv) Seller will obtain all permits and
approvals from the applicable governmental authority and shall obtain any
necessary lender consults.

 

3



--------------------------------------------------------------------------------

Section 3. Earnest Money. Within two business days after mutual execution of
this Agreement, Purchaser shall deposit $787,000.00 in earnest money with the
Escrow Agent which shall hold it in escrow in an interest-bearing account and
deliver it in accordance with this Agreement. On or before the expiration of the
Inspection Period (as defined herein) Purchaser shall deposit an additional
$263,000.00 (which together with the initial deposit shall be referred to herein
as the “Earnest Money”) with the Escrow Agent which shall hold such additional
amount in escrow in an interest-bearing account and deliver it in accordance
with this Agreement. Seller and Purchaser stipulate that the deposit of the
Earnest Money with the Escrow Agent is sufficient consideration to support this
Agreement. The Earnest Money shall be applied to the Purchase Price at Closing.
The term “Earnest Money” shall include all interest earned thereon.

Section 4. Inspection Period.

(a) If for any reason Purchaser, in its sole discretion, is not satisfied with
the Property, then Purchaser may terminate this Agreement by delivering written
notice thereof to Seller prior to the expiration of the Inspection Period (the
Earnest Money is fully refundable to Purchaser prior to the expiration of the
Inspection Period). In such event, the Earnest Money shall be returned to
Purchaser and neither party will have any further obligations under this
Agreement, except for those obligations which expressly survive the termination
hereof. Upon the expiration of the Inspection Period the Earnest Money shall
become non-refundable to Purchaser, except as otherwise set forth in this
Agreement.

(b) Purchaser, at its sole cost and expense, shall order updated title
commitments and updated surveys. Within ten (10) business days after the receipt
of updated title commitments and surveys covering the Property (but in no event
later than the expiration of the Inspection Period), Purchaser may object in
writing to any liens, encumbrances, and other matters which adversely affect the
ownership, use or operation of the Property or any portion thereof, if any,
reflected by Seller’s existing title policies or surveys which have been (or
shall be) delivered by Seller to Purchaser hereunder (the “Title Policy(ies)”
and “Survey(s)”) and/or Purchaser’s own title examination and update of the
Survey(s). All such matters to which Purchaser timely objects shall be
“Non-Permitted Encumbrances”; all such matters for which no such objection
notice is given during the time period prescribed therefor shall be “Permitted
Encumbrances”. Seller may, but shall not be obligated to, at its cost, cure,
remove or insure around all Non-Permitted Encumbrances, and Seller may at its
sole option by written notice to Purchaser postpone the Closing Date for a
reasonable period of time (not to exceed 45 days) for the purpose of such
removal, cure or insuring around (to the reasonable satisfaction of Purchaser).
In the event Seller elects not to cure any Non-Permitted Encumbrance, Seller
shall notify Purchaser of such election within five (5) business days after
Seller’s receipt of the applicable objection notice. If Seller is unwilling to
cure any non-permitted encumbrance or if Seller does not cause all of the
Non-Permitted Encumbrances to be removed, cured or insured around on or prior to
the scheduled Closing Date and does not give Purchaser written notice of its
postponement of the Closing Date pursuant to the immediately preceding sentence,
then Purchaser may, as its sole and exclusive remedy, either (1) terminate this
Agreement in accordance with Section 7 by delivering notice to Seller on or
before the Closing Date, or (2) purchase the Properties without any reduction in
the Purchase Price, subject to the Non-Permitted Encumbrances, in which case,
all such Non-Permitted Encumbrances shall be

 

4



--------------------------------------------------------------------------------

Permitted Encumbrances. The rights of tenants, as tenants only, under the Leases
are hereby designated as Permitted Encumbrances. If Purchaser does not terminate
this Agreement on or before the Closing Date, Purchaser will be deemed to have
elected to proceed under Section 4(b)(2) with respect to the Properties and to
have waived its objections with respect to any Non-Permitted Encumbrances
without any reduction in the Purchase Price but otherwise subject to the other
conditions to closing thereto. Notwithstanding anything herein to the contrary,
Seller shall be obligated to remove, cure or insure over the following matters
(the “Mandatory Cure Items”): (i) the lien of any mortgage or deed of trust
whose status is designated as “payoff” on Schedule 1 attached hereto, (ii) tax
liens for delinquent ad valorem real estate taxes, (iii) mechanics liens for
work or materials supplied to the Properties at the request of any Seller, its
agents or representatives, and (iv) broker’s liens filed pursuant to an
agreement between any Seller and a broker. If Seller fails to cure any Mandatory
Cure Item, Purchaser may exclude the affected Tract from this Agreement and
receive an appropriate reduction in the Purchase Price.

(c) Purchaser, at its sole cost and expense, shall obtain commitments to issue
owner’s policies of title insurance in the aggregate amount of the Purchase
Price for all Tracts, insuring title in Purchaser subject only to the Permitted
Encumbrances and other standard pre-printed exceptions included in a standard
form owner’s policy (to the extent not to be omitted by delivery of updated
Surveys or by Seller’s title affidavit at the Closing) (the “Owner’s
Policy(ies)”). PURCHASER HEREBY ACKNOWLEDGES HAVING BEEN ADVISED BY SELLER TO
HAVE AN ABSTRACT OF TITLE FOR THE PROPERTY EXAMINED BY AN ATTORNEY OF ITS
CHOICE, OR TO OBTAIN A POLICY OF TITLE INSURANCE PURSUANT TO THE TERMS HEREOF.

(d) Purchaser may physically inspect the Property (including roofs, tenant
spaces and mechanical system) and the books and records for the Properties
maintained by and on behalf of Seller and, upon reasonable notice to Seller (by
contacting                      at 864-594-    ), conduct interviews with the
Tenants; provided, however, Purchaser shall not be permitted to conduct invasive
testing (including, without limitation, any environmental testing other than a
Phase I study) of any Tract without Seller’s prior written consent, which
consent may not be unreasonably withheld or delayed but may be conditioned upon,
receipt of a copy of a Phase I environmental assessment for such Tract
recommending invasive testing, a detailed description of the proposed invasive
inspection or testing, a list of contractors who will be performing the physical
or invasive inspection or testing, evidence of insurance reasonably satisfactory
to Seller, and such other information as Seller reasonably requires in
connection with such proposed inspection or testing. In connection with
Purchaser’s performance of its due diligence activities, Seller shall issue any
authorizations required by governmental authorities in order for Purchaser to
confer with such authorities and/or to examine records and files maintained by
such governmental authorities with respect to the Property. Purchaser may enter
the Property to conduct its inspection, but shall be responsible for, and shall
indemnify and hold harmless Seller and its partners, shareholders, officers,
directors, agents, employees, property manager, controlling persons and
affiliates from and against, any claims, losses, costs, liability, expenses or
damages caused by any negligent act or omission of Purchaser, its agents or
contractors. If Purchaser terminates this Agreement (other than as a result of a
default by Seller), Purchaser shall deliver to Seller all copies of the
Information provided by Seller hereunder and Seller may request copies of any
reports from its engineering or environmental consultants (without any
representation or warranty) (“Third Party Reports”) received or prepared by or
for

 

5



--------------------------------------------------------------------------------

Purchaser in connection with the Property; provided that Seller pays one-half
( 1/2) of the cost of all Third Party Reports to be delivered by Purchaser to
Seller. The terms and provisions of this Section 4(d) shall survive any Closing
or the earlier termination of this Agreement.

(e) Purchaser acknowledges that Purchaser will have the opportunity to
independently and personally inspect the Property and that Purchaser has entered
into this Agreement based upon its ability to make such examination and
inspection. Except as expressly set forth herein or in any document delivered to
Purchaser pursuant to Section 5(a), the Property is to be sold to and accepted
by Purchaser at Closing in its then present condition, “AS IS, WITH ALL FAULTS,
AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED”. Notwithstanding
anything contained herein to the contrary, it is understood and agreed that,
except as expressly set forth herein or in any document delivered to Purchaser
pursuant to Section 5(a), Seller and Seller’s agents or employees have not made
and are not now making, and they specifically disclaim, any warranties,
representations or guaranties of any kind or character, express or implied, oral
or written, past, present or future, with respect to any portion of the
Property, including, but not limited to, warranties, representations or
guaranties as to (i) matters of title (other than Seller’s express warranty of
title set forth in the limited warranty deed to be delivered at Closing);
(ii) environmental matters of any kind relating to the Property or any portion
thereof (including the condition of the soil or groundwater beneath the
Property); (iii) geological conditions, including, without limitation,
subsidence, subsurface conditions, water table, underground water reservoirs,
limitations regarding the withdrawal of water and earthquake faults and the
resulting damage of past and/or future earthquakes; (iv) whether, and to the
extent to which the Property or any portion thereof is affected by any stream
(surface or underground), body of water, flood prone area, flood plain, floodway
or special flood hazard; (v) drainage; (vi) soil conditions, including the
existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any under
shoring; (vii) zoning to which the Property or any portion thereof may be
subject; (viii) the availability of any utilities to the Property or any portion
thereof including, without limitation, water, sewage, gas and electric;
(ix) usages of adjoining property; (x) access to the Property or any portion
thereof, (xi) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof; (xii) the presence of Hazardous Materials (defined below) in
or on, under or in the vicinity of the Property; (xiii) the condition or use of
the Property or compliance of the Property with any or all past, present or
future federal, state or local ordinances, rules, regulations or laws, building,
fire or zoning ordinances, codes or other similar laws; (xiv) the existence or
non-existence of underground storage tanks; (xv) any other matter affecting the
stability or integrity of the Property; (xvi) the potential for further
development of the Property; (xvii) the existence of vested land use, zoning or
building entitlements affecting the Property; (xviii) the merchantability of the
Property or fitness of the Property for any particular purpose (Purchaser
affirming that Purchaser has not relied on Seller’s or Seller’s agents’ or
employees’ skill or judgment to select or furnish the Property for any
particular purpose, and that Seller makes no warranty that the Property is fit
for any particular-purpose); or (xix) tax consequences. EXCEPT AS EXPRESSLY SET
FORTH HEREIN

 

6



--------------------------------------------------------------------------------

OR IN ANY DOCUMENT DELIVERED TO PURCHASER PURSUANT TO SECTION 5(a), SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO PURCHASER, INCLUDING, WITHOUT
LIMITATION, AS TO THE PHYSICAL CONDITION OF THE PROPERTY AND ANY IMPROVEMENTS
LOCATED THEREON, OR THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE OR OF
MERCHANTABILITY. PURCHASER SHALL RELY SOLELY ON ITS OWN INVESTIGATIONS OF THE
PROPERTY AND THE MATTERS SET FORTH HEREIN IN DETERMINING WHETHER TO ACQUIRE IT.
THE PROVISIONS OF THIS SECTION 4(e) ARE A MATERIAL PART OF THE CONSIDERATION FOR
SELLER’S ENTERING INTO THIS AGREEMENT, AND SHALL SURVIVE CLOSING.

(f) Except for the representations and warranties of Seller set forth herein,
Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller from all responsibility
and liability relating to the physical, environmental or legal compliance status
of the Property, to the extent arising before the Effective Date, and
liabilities under the Comprehensive Environmental Response, Compensation and
Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as amended (“CERCLA”),
regarding the physical or environmental condition of the Property, or the
presence in the soil, air, structures, Improvements and surface and subsurface
waters, of Hazardous Materials or other materials or substances that have been
or may in the future be determined to be toxic, hazardous, or subject to
regulation and that may need to be specially treated, handled and/or removed
from the Property under applicable federal, state and local laws, regulations or
guidelines, and any structural and geologic conditions, subsurface soil and
water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property. Except for the
representations and warranties of Seller set forth herein, Purchaser further
hereby WAIVES (and by Closing this transaction will be deemed to have WAIVED)
any and all objections and complaints (including, but not limited to, applicable
federal, state and local statutory and common law based actions, and any private
right of action under any applicable federal, state or local laws, regulations
or guidelines to which the Property is or may be subject, including, but not
limited to, CERCLA) concerning the physical characteristics and any existing
conditions of the Property relating to the physical, environmental or legal
compliance status of the Property, to the extent arising before the Effective
Date. Purchaser further hereby assumes the risk of changes in applicable laws
and regulations relating to past, present and future environmental conditions on
the Property and the risk that adverse physical characteristics and conditions,
including, without limitation, the presence of Hazardous Materials or other
contaminants, may not have been revealed by its investigation. For purposes
hereof, “Hazardous Materials” means (i) any chemicals, materials or substances
defined or included in the definition of “hazardous substances,” “hazardous
materials,” “toxic substances,” “solid wastes,” “pollutants,” “contaminants,” or
words of similar import intended to define, list or classify substances by
reason of deleterious properties under CERCLA or any other applicable federal,
state, or local law, statute, ordinance, regulation or other legal requirement,
including common law, whether now or hereafter in effect, pertaining to or
imposing standards of conduct regarding health, industrial hygiene, natural
resources, or the environmental conditions or the presence of hazardous
materials, substances of wastes at, on, in, under, or about the Land or the
Improvements, as now existing or hereafter amended, (ii) any radioactive
materials, asbestos, and polychlorinated biphenyls, (iii) any other chemical,
material or substance, exposure to which is prohibited, limited or regulated by
any governmental authority, or (iv) oil, waste oil, petroleum, waste petroleum,
natural gas, natural gas liquids or liquefied natural gas.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Purchaser expressly reserves any and all rights
it may have against persons or entities other than Seller. PURCHASER SHALL RELY
SOLELY ON ITS OWN INVESTIGATIONS OF THE PROPERTY AND THE MATTERS SET FORTH
HEREIN IN DETERMINING WHETHER TO ACQUIRE IT. THE PROVISIONS OF THIS SECTION 4(f)
ARE A MATERIAL PART OF THE CONSIDERATION FOR SELLER’S ENTERING INTO THIS
AGREEMENT, AND SHALL SURVIVE CLOSING.

(g) NOTWITHSTANDING ANYTHING CONTAINED IN SECTION 4(e) OR SECTION 4(F) TO THE
CONTRARY, (A) PURCHASER HAS NOT RELEASED SELLER FROM AND SELLER SHALL REMAIN
LIABLE (BUT ONLY TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT) FOR, ANY
BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR INDEMNITY EXPRESSLY SET
FORTH HEREIN OR IN ANY CLOSING DOCUMENT WHICH SURVIVES THE CLOSING; AND
(B) SELLER ACKNOWLEDGES AND AGREES THAT (I) PURCHASER SHALL HAVE THE RIGHT TO
DEFEND ANY GOVERNMENT OR THIRD PARTY CLAIM BY ALLEGING THAT SELLER, NOT
PURCHASER, IS LIABLE FOR SUCH CLAIM (BUT PURCHASER SHALL HAVE NO RIGHT TO MAKE
ANY DEMAND ON OR SEEK ANY CONTRIBUTION FROM SELLER EXCEPT UNDER A RIGHT
EXPRESSLY SET FORTH HEREIN); AND (II) PURCHASER HAS NOT ASSUMED, AND HAS NO
OBLIGATION TO INDEMNIFY SELLER FOR, ANY GOVERNMENT OR THIRD PARTY CLAIM ASSERTED
AFTER THE CLOSING TO THE EXTENT APPLICABLE TO AN ACT OR OMISSION TAKEN OR FAILED
TO BE TAKEN PRIOR TO THE CLOSING FOR THE APPLICABLE TRACT. THE PROVISIONS OF
THIS SECTION 4(g) ARE A MATERIAL PART OF THE CONSIDERATION FOR PURCHASER’S
ENTERING INTO THIS AGREEMENT, AND SHALL SURVIVE CLOSING.

Section 5. Closing. The closing of the Properties (the “Closing”) shall occur at
10:00 a.m. South Carolina time on that date which is 15 calendar days following
the expiration of the Inspection Period (the “Closing Date”) at the offices of
Purchaser’s attorney or by mail or at some other location that the parties may
choose. Purchaser may extend the Closing for 15 calendar days upon written
notice to Seller delivered prior to the Closing Date and evidence of the deposit
of an additional $263,000.00 Earnest Money with the Escrow Agent.

(a) Seller Deliveries. At Closing Seller shall deliver to Purchaser, duly
executed and sworn as applicable (1) a limited warranty deed for each applicable
Tract in the form of Exhibit B conveying insurable title to such Tract to
Purchaser subject to the Permitted Encumbrances for such Tract; (2) counterparts
of a Bill of Sale for each applicable Tract for the applicable Personalty (the
“Bills of Sale”) in the form of Exhibit C, (3) counterparts of an Assignment and
Assumption of Leases for each applicable Tract (the “Assignments of Leases”) in
the form of Exhibit D, (4) counterparts of an Assignment and Assumption of
Contracts, Warranties and Guaranties, and Other Intangible Property for each
applicable Tract (the “Assignments of Contracts”) in the form of Exhibit E,
(5) a notice to each Tenant of the applicable Tract(s) (“Tenant Notices”) of the
sale of such Tract in the form of Exhibit F, (6) a certificate in the form of
Exhibit G and otherwise complying with the requirements Section 1445 of the
Internal Revenue Code of 1986 as amended; (7) estoppel certificates from all
existing Tenants in substantially the form of Exhibit H (such Tenant estoppel
certificates are to be

 

8



--------------------------------------------------------------------------------

delivered to Purchaser at least five (5) business days before the Closing);
(8) a certificate from Seller certifying to Purchaser that all of Seller’s
representations and warranties contained in Section 6(a) are true and correct in
all material respects as of the Closing; (9) for any Tract that is located
within a planned unit development governed by a declaration of covenants,
conditions and restrictions (“CCRs”), an estoppel certificate addressed to
Purchaser from the declarant or property owner’s association having jurisdiction
over the Tract indicating that (i) no fees or assessments levied against the
Tract or the Improvements pursuant to the CCRs are unpaid, (ii) to the knowledge
of the certifying party, the Tract and the Improvements are not in violation of
the CCRs and (iii) any right of first refusal or first offer under the CCRs has
been waived with respect to the transaction contemplated by this Agreement;
(10) all title affidavits, “gap” indemnities, certificates and other documents
reasonably requested of Seller by the Title Company to issue the Title Policies
subject only to the Permitted Encumbrances; (11) all keys, codes, combinations,
and other similar items necessary for the operation of the Improvements, in
Seller’s possession or control; (12) original counterparts of the Leases;
(13) for each mortgage/deed of trust to be assumed by Purchaser, an executed
counterpart of the assumption document(s) together with all certificates,
opinions and instruments required by the lender of the existing
mortgagor/grantor as a condition to the assumption of the underlying
indebtedness, together with written confirmation of the amount of principal and
interest outstanding on the Closing Date; (14) usual and customary good standing
certificates, affidavits and certifications as may be reasonably required by
Purchaser, Purchaser’s counsel and/or the Title Company; (15) all records,
leases, agreements, correspondence, receipts for deposits, unpaid bills and
other documents maintained on behalf of Seller with respect to the management,
leasing, operation, repair and maintenance of the Properties (not including the
items specifically excluded in Section 1(b) hereof; (16) if by the date of the
Closing, the improvements presently being constructed at Jedburg pursuant to the
Lease with American LaFrance, LLC (the “ALF Lease”) have not been fully
completed in accordance with the ALF Lease, a construction management agreement
providing, among other things, for Seller (A) to complete, at its sole cost and
expense, all improvements and installations (including Punch List items)
specified in the ALF Lease to be constructed and/or installed in a good,
workmanlike and expeditious manner, in compliance with all applicable laws,
regulations, codes and ordinances, free of any mechanic’s or materialmen’s
liens, and in compliance with the ALF Lease, (B) to post a performance bond for
the benefit of Purchaser with a recognized insurer in the amount of 150% of the
estimated cost of the work and installations remaining incomplete as of the
Closing, (C) to complete all Punch List items under the ALF Lease within six
(6) months from the date of the Closing, (D) upon completion of construction, to
obtain from American LaFrance, LLC a written confirmation that it has accepted
the space demised to it under the ALF Lease and that all improvements and
installations required to be constructed and/or installed by the lessor under
the ALF Lease have been completed to its satisfaction and (E) upon completion of
the work, to obtain (and furnish Purchaser with copies of) all certificates of
occupancy, licenses, approvals and architects’ certificates confirming
completion of construction and the right to occupy the premises for the uses
permitted under the ALF Lease and (17) such other documents and instruments as
Purchaser may reasonably request in order to consummate the transaction
contemplated hereby.

(b) Purchaser Deliveries. At Closing Purchaser shall deliver to Seller, duly
executed and sworn as applicable (1) the Purchase Price, (2) counterparts of
each of the applicable Bills of Sale, Assignments of Leases and Assignments of
Contracts, (3) the Tenant Notices, (4) usual and customary good standing
certificates, affidavits and certifications as may

 

9



--------------------------------------------------------------------------------

be reasonably required by Seller, Seller’s counsel and/or the Title Company, and
(5) such other documents and instruments as Seller may reasonably request in
order to consummate the transaction contemplated hereby.

(c) Closing Costs. At each Closing, Seller shall pay transfer taxes, its own
attorney fees and document preparation expenses, and costs associated with the
payoff and cancellation of its mortgages and monetary liens affecting the
Properties (including prepayment penalties, if any); Purchaser will pay
recording fees for its deeds and financing documents, all title insurance
premiums for the issuance of the Owner’s Policies (including the cost of any
endorsements or other modifications to the Owner Policies required by Purchaser
and/or its lender(s)), the cost of any updates or modifications to the Surveys,
its own attorney fees and document preparation expenses, and all costs
associated with its acquisition financing, if any. Seller and Purchaser shall
each pay one-half ( 1/2) of any escrow fees charged by the Title Company.

(d) Prorations Generally. Seller and Purchaser agree to adjust, as of 11:59 p.m.
Spartanburg time on the day immediately preceding the applicable Closing Date,
the following items for the Properties (collectively, the “Proration Items”):
real estate and personal property taxes and assessments (subject to the terms of
Section 5(g) below), utility bills (except as hereinafter provided), collected
Rents (subject to the terms of Section 5(e) below) and Operating Expenses
(subject to the terms of Section 5(f) below) payable by the owner of the
applicable Tract. Seller will be charged and credited for the amount of all of
the Proration Items relating to the period prior to the applicable Closing Date,
and Purchaser will be charged and credited for all of the Proration Items
relating to the period from and after the applicable Closing Date. Such
preliminary estimated closing prorations shall be set forth on a preliminary
closing statement to be prepared by Seller and submitted to Purchaser for
Purchaser’s approval at least five (5) business days prior to the applicable
Closing Date (the “Closing Statement”). The Closing Statement for each Closing,
once agreed upon, shall be signed by Purchaser and Seller and utilized for
purposes of making the preliminary proration adjustment at such Closing subject
to the final cash settlement provided for below. The preliminary proration shall
be paid at Closing by Purchaser to Seller (if the preliminary prorations result
in a net credit to Seller) or by Seller to Purchaser (if the preliminary
prorations result in a net credit to Purchaser) by increasing or reducing the
cash to be delivered by Purchaser in payment of the allocated Purchase Price due
at Closing. If the actual amounts of the Proration Items are not known as of the
Closing Date, the prorations will be made at Closing on the basis of the best
evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to insurance premiums, and Seller’s insurance policies will not be
assigned to Purchaser. Final readings and final billings for utilities will be
made if possible as of 11:59 p.m. Spartanburg time on the date immediately
preceding the applicable Closing Date, in which event no proration will be made
at such Closing with respect to such utility bills. Seller will be entitled to
all deposits presently in effect with the utility providers, and Purchaser will
be obligated to make its own arrangements for deposits with the utility
providers. The provisions of this Section 5(d), as they relate to a particular
Closing, will survive such Closing Date for one year. “Rents” shall mean and
include fixed monthly rentals, additional rentals, percentage rentals,
escalation rentals (which include each Tenant’s proportionate share of building
operation and maintenance costs and expenses as provided for under the
applicable Lease, to the extent the same exceeds

 

10



--------------------------------------------------------------------------------

any expense stop specified in such Lease), retroactive rentals, all
administrative charges, utility charges, tenant or real property association
dues, temporary rents and other sums and charges payable by Tenants under the
Leases or from other occupants or users of the applicable Tract, but excluding
amounts received for Operating Expenses. “Operating Expenses” shall mean
operating expenses and common area maintenance charges, including utilities,
insurance and other charges, under the Leases, whether deemed additional rent or
otherwise, but excluding Rents.

(e) Proration of Rents. Purchaser will receive a credit on the Closing Statement
for the prorated amount (as of 11:59 p.m. Spartanburg time of the day
immediately preceding the Closing Date) of all Rents and late fees for the
Properties which were previously paid to or collected by Seller. Rents are
“Delinquent” when they were due prior to the Closing Date, and payment thereof
has not been received on or before the Closing Date. From and after Closing,
Purchaser shall have the exclusive right to collect the entire amount of the
Rents for the month of Closing from the Tenants. Seller shall have the exclusive
right to collect any sums due Seller from Tenants under the Leases for periods
attributable to Seller’s ownership of the applicable Tract; provided, however,
that Seller shall have no right to require Purchaser to declare a Lease default
or to institute any eviction proceedings or any right to place liens upon the
Properties in an attempt to collect Delinquent Rents. In the event that
Purchaser receives any Rents in excess of the Rent amount then due and payable
to Purchaser by the applicable Tenant (and which are not expressly designated by
such Tenant as payment of Rents for a future period), Purchaser shall promptly
pay such amounts over the Seller to the extent of any uncollected Delinquent
Rents then due to Seller by such Tenant. The provisions of this Section 5(e), as
they relate to each particular Tract, will survive the Closing Date for one
year.

(f) Proration of Additional Rents. All Additional Rents for the Properties which
have been received in respect of the month in which the Closing Date occurs (the
“Current Month”) shall be prorated as of the Closing Date. For purposes of this
Section 5(f), “Additional Rents” shall mean any and all amounts due from Tenants
for Operating Expenses and any other Tenant charges other than Rents. Such
Additional Rents for the applicable Current Month which have been received as of
the Closing Date shall be prorated on a per diem basis based upon the number of
days in such Current Month prior to, but not including, the applicable Closing
Date (which shall be allocated to Seller) and the number of days in such Current
Month from and after the applicable Closing Date (which shall be allocated to
Purchaser). Additional Rents for calendar year 2007 are paid on an estimated
basis in monthly installments. At least five (5) business days prior to the
Closing Date, Seller shall cause to be prepared and delivered to Purchaser a
reconciliation (“Additional Rents Reconciliation”) of (i) actual operating and
similar expense of the applicable Tract(s) upon which Additional Rents are based
(“Additional Rent Expenses”) for the period commencing on January 1, 2007 and
ending on the last day of the applicable Current Month (“Additional Rents
Reconciliation Period”), it being understood that certain Additional Rent
Expenses for such Additional Rents Reconciliation Period, if not based on actual
amounts (such as certain operating expenses for such Current Month), may be
reasonably estimated by Seller; and (ii) Additional Rents collected by Seller
for that portion of the applicable Additional Rents Reconciliation Period prior
to such Current Month and Additional Rents payable for such Current Month. Any
amount shown to be owed by Seller to Tenants under the applicable Additional
Rents Reconciliation shall be credited to Purchaser at the applicable Closing,
and any amounts shown to be owed to Seller by Tenants of the applicable

 

11



--------------------------------------------------------------------------------

Tract(s) under the applicable Additional Rents Reconciliation shall be delivered
to Seller by Purchaser if, as and when collected from the applicable Tenant
after the Closing; provided, however, that Purchaser shall use commercially
reasonable efforts (which efforts shall not require Purchase to declare a Lease
default, incur any cost or liability or otherwise institute any collection
proceedings) to collect such amounts from the applicable Tenants if such amounts
are collectable pursuant to such Tenant’s lease.

(g) Proration of Taxes. (i) All ad valorem real estate and personal property
taxes with respect to those portions of the Properties for which Seller is
responsible for the payment of the taxes (without reimbursement from a Tenant)
for the current taxable year shall be prorated as of 11:59 p.m. of the day
immediately preceding the applicable Closing Date on the basis of the number of
days elapsed in the current taxable year as of such time; (ii) All ad valorem
real estate and personal property taxes with respect to those portions of the
Properties which are collected in monthly installments from Tenants shall be
deemed Additional Rents and shall be reconciled at Closing in accordance with
Section 5(f) above; and (iii) All ad valorem real estate and personal property
taxes with respect to those portions of the Properties which are billed by
Seller for reimbursement by Tenants annually shall be prorated in at Closing and
Purchaser shall have the right to collect the same from the tenants in
accordance with the terms of the respective lease agreements.

(h) Deposits. At each Closing, Seller shall credit to the account of Purchaser
against the applicable allocated Purchase Price any security deposit (to the
extent not properly applied against tenant delinquencies) reflected on the
Schedule of Deposits for the applicable Tracts delivered to Purchaser pursuant
to Section 2. Any security deposits not in the form of cash (e.g., letters of
credit) must be transferred and reissued in Purchaser’s name and delivered to
Purchaser at the Closing, at Seller’s sole cost and, if not so reissued, Seller
must deliver to Purchaser at Closing the original letter of credit, together
with all transfer documentation required by the issuing entity to cause same to
be reissued to Purchaser immediately following the Closing.

(i) Leasing Costs. Except as provided otherwise herein, leasing commissions,
tenant improvement expenses and free rent relating to lease agreements
pertaining to each Tract shall be apportioned between the parties as follows:

(i) All such expenses relating to Leases executed before the Effective Date
(except for renewals or expansions first arising after the Effective Date),
shall be the sole obligation of Seller and shall be paid in full by Seller.
Notwithstanding anything herein contained to the contrary, Seller shall be
responsible for, and shall defend, indemnify and hold Purchaser harmless from
the following, to the extent they arise from events that occurred before the
Effective Date: (A) all claims for brokerage commissions related to the leasing
of the Tract and (B) all concessions under the Leases, including unamortized
free rent and tenant improvement credits.

(ii) Any such expense relating to new Leases or renewals or expansion of
existing Leases executed on or after the Effective Date shall be the sole
obligation of Purchaser to the extent the same are executed in accordance with
this Agreement.

 

12



--------------------------------------------------------------------------------

(j) Conditions to Closing.

(1) Purchaser’s obligation to purchase the Property shall be subject to and
contingent upon the following conditions precedent, any or all of which
Purchaser may waive only by a notice delivered in accordance with Section 9:

(A) There shall not be any material error, misstatement or omission in the
representations and warranties made by Seller in this Agreement.

(B) The delivery by Seller of all documents required under Section 5(a).

(C) Seller not otherwise being in default of its obligations under this
Agreement.

(D) As of the date of the Closing, no petition in bankruptcy (voluntary or
involuntary), assignment for the benefit of creditors, or petition seeking
reorganization or arrangement or other action under Federal or State bankruptcy
laws is pending against any entity included within Seller.

(E) This information contained in the tenant estoppel certificates obtained by
Seller pursuant to Section 5(a) conforms in all material respects with the
matters set forth in the Information and the representations and warranties of
Seller contained in Section 6(a) (ix).

If any of the conditions precedent set forth in items (A), (B) and (C) of this
Section 5(j)(1) is not satisfied or waived by Purchaser on a prior to the date
set for the Closing, then Purchaser shall have the rights and remedies provided
to Purchaser in Section 7. If any of the conditions precedent set forth in items
(D) and (E) of this Section 5(j)(1) is not satisfied or waived by Purchaser on a
prior to the date set for the Closing, then Purchaser may terminate this
Agreement, in which event Escrow Agent shall return the Earnest Money to
Purchaser and neither party hereto shall have any further rights or obligations
hereunder, except for those which survive the termination of this Agreement.

(2) Seller’s obligation to sell the Property shall be subject to and contingent
upon the following conditions precedent, any or all of which Seller may waive
only by a notice delivered in accordance with Section 9:

(A) There shall not be any material error, misstatement or omission in the
representatives and warranties made by Purchaser in this Agreement

(B) The delivery by Purchaser of all documents required under Section 5(b).

(C) Purchaser not otherwise being in default of its obligations hereunder.

 

13



--------------------------------------------------------------------------------

If any of the conditions precedent set forth in items (A), (B) and (C) of this
Section 5(j)(2) is not satisfied or waived by Seller on or prior to the date set
for the Closing, then Seller shall have the rights and remedies provided to
Seller in Section 7.

Section 6. Representations, Warranties, and Covenants.

(a) Seller. Seller represents and warrants to, and covenants with, Purchaser
that:

(i) Each Seller is validly existing and in good standing under the laws of its
state of formation. Seller has full right, power, and authority to execute and
deliver this Agreement and to consummate the purchase and sale transactions
provided for herein without obtaining any further consents or approvals from, or
the taking of any other actions with respect to, any third parties. This
Agreement, when executed and delivered by Seller and Purchaser, will constitute
the valid and binding agreement of Seller, enforceable against Seller in
accordance with its terms. This Agreement and the documents delivered to
Purchaser pursuant to Section 5(a) do not and will not contravene any provision
of Seller’s formation and organizational documents or any judgment, order,
decree, writ or injunction issued against Seller.

(ii) There are no actions, suits, claims, notices of violations, assessments, or
proceedings pending or, to Seller’s knowledge, threatened that could reasonably
be expected to materially and adversely affect the ownership, operation,
leasing, use or repair or maintenance of any of the Properties or Seller’s
ability to perform hereunder. Without limiting the generality of the foregoing,
except as set forth in the Information, none of the Properties is the subjection
of any pending or, to Seller’s knowledge, threatened action, suit, claim, notice
of violation, assessments or proceedings (a) alleging any material violation of
any applicable federal, state or local laws, regulations or guidelines,
(b) resulting from accidents, personal injuries or damage to the Property and
which are not fully covered by existing insurance and/or indemnifications from
Tenants and (c) resulting from any dispute with a Tenant under any of the
Leases.

(iii) To the best of Seller’s actual knowledge, the Property is free of
asbestos, underground storage tanks, PCBs and contamination of hazardous waste
and hazardous or toxic substances, other than customary materials, substances
and items present during construction activities or used by a Tenant in the
operation of its business. Seller has received no written notice (which remains
outstanding) requesting any corrective or remedial action or requiring any
payment by the owner or any tenant of the Properties pursuant to any applicable
federal, state or local laws, regulations or guidelines.

(iv) Except as may be reflected on the Closing Statement for such Tract with
respect to Proration Items, all bills and other payments due and payable before
the applicable Closing Date with respect to the ownership, operation, repair and
maintenance of the applicable Tract have been paid or will be paid prior to the
Closing Date for such Tract in the ordinary course of business.

 

14



--------------------------------------------------------------------------------

(v) With respect to each Tract, from the date hereof until the applicable
Closing Date, Seller shall: (1) maintain and operate the Tract in a manner
consistent with the present maintenance and operation thereof; (2) continue to
perform its obligations under all Leases and Property Agreements relative to the
Tract and neither cancel, amend, consent to an assignment of or sublet under,
waive the terms of, nor renew any of the same without the prior written consent
of Purchaser (which consent shall not be unreasonably withheld or delayed by
Purchaser), except that Purchaser shall have the right, by notice given to
Seller prior to the expiration of the Inspection Period, to require the
termination of any one or more of the Property Agreements effective as of the
Closing without cost or liability to Purchaser; (3) not commit or permit to be
committed any physical waste to the Tract; (4) not, without the prior written
consent of Purchaser (which consent shall not be unreasonably withheld or
delayed by Purchaser and which consent shall be deemed given by Purchaser if,
within five (5) business days after Seller’s approval request, Seller does not
receive written notice from Purchaser disapproving such agreement, instrument or
action with reasonable specificity as to the reason for such disapproval), enter
into any Lease or other agreement or instrument or take any other action that
would encumber the Tract after the applicable Closing, that would bind Purchaser
or the Tract after such Closing, or that would be outside the normal scope of
maintaining, leasing and operating such Tract; (5) not remove any item of the
Personalty from the Land or Improvements unless it is replaced with an item of
at least equal value that is properly suited for its intended purpose;
(6) maintain all insurance policies or insurance contracts relative to the Tract
in full force and effect as they exist on the date hereof; (7) not voluntarily
cause any new encumbrance to be recorded against any of the Properties; (8) not
commence any legal proceedings seeking to dispossess any of the Tenants from the
Properties; (9) not file any applications with any governmental or
quasi-governmental authority seeking to change any zoning classification of any
of the Properties or agreeing to any moratorium on construction or development
of any of the Properties; and (10) continue to perform its obligations under all
existing mortgages/deeds of trust relative to each Tract and not amend or modify
any of the same without the prior written consent or Purchaser (which consent
shall not be unreasonably withheld or delayed by Purchaser).

(vi) The Information, to Seller’s knowledge, will be true, correct and complete
in all material respects and accurately represent in all material respects the
subject matter thereof as of the date thereof.

(vii) Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities. Seller is not a “foreign person” within the meaning of
Sections 1445 and 7701 of the Internal Revenue Code of 1986, as amended.

 

15



--------------------------------------------------------------------------------

(viii) Seller has not received any written notice from any governmental
authority stating that there are any pending or contemplated condemnation
proceedings affecting any Tract or any part thereof which has not been provided
to Seller.

(ix) Except as set forth in the Information, with respect to each Lease:

(A) The Lease is in full force and effect and unmodified;

(B) There is no existing default thereunder by Seller, or to Seller’s knowledge,
the Tenant;

(C) Any tenant improvements that Seller, as landlord, is obligated to complete
prior to the Effective Date pursuant to the Lease have been completed and
accepted by the Tenant;

(D) The Tenant has not prepaid rent by more than 30 days in advance;

(E) The Tenant has not notified Seller, in writing: (1) requesting a reduction
in the rent payable under the Lease, (2) advising Seller that the Tenant intends
to assign its interest under the Lease, (3) requesting any modification,
amendment or termination of the Lease, or (4) indicating that such Tenant has
commenced a voluntary case or has had entered against it an order for relief
under the United States Bankruptcy Code (Title 11 of the United States Code);

(F) The Tenant does not have any option or right to purchase the Tract;

(G) There is no pending review or audit by the Tenant under its Lease of the
charges assessed pursuant to the Lease; and

(H) There is no sublease thereunder.

(x) Each Property Agreement is in full force and effect and unmodified. There is
no existing default thereunder by Seller, or to Seller’s knowledge, the service
provider thereunder.

When used herein, the phrase “to Seller’s knowledge” or derivations thereof
shall mean the current actual knowledge of Garrett Scott and the Seller’s
management personnel responsible for the management of the Property after
investigation of the files, documents or studies related to the Property in the
possession of Seller. Purchaser acknowledges that such individuals are named
solely for the purpose of defining and narrowing the scope of Seller’s knowledge
and not for the purpose of imposing any liability on or creating any duties
running from such individuals to Purchaser. Except in the case of an intentional
material misrepresentation, Purchaser covenants that it will bring no action of
any kind against the named individual or the Seller’s management personnel
related to or arising out of these representations and warranties or this
Agreement. The provisions of this paragraph shall survive any Closing or earlier
termination of this Agreement.

 

16



--------------------------------------------------------------------------------

(b) Purchaser. Purchaser represents and warrants to, and covenants with, Seller
that:

(i) Purchaser is validly existing and in good standing under the laws of
Delaware. Purchaser has full right, power, and authority to execute and deliver
this Agreement and to consummate the purchase and sale transactions provided for
herein without obtaining any further consents or approvals from, or the taking
of any other actions with respect to, any third parties. This Agreement, when
executed and delivered by Seller and Purchaser, will constitute the valid and
binding agreement of Purchaser, enforceable against Purchaser in accordance with
its terms. This Agreement and the documents delivered to Seller pursuant to
Section 5(b) do not and will not contravene any provision of Purchaser’s
formation and organizational documents or any judgment, order, decree, writ or
injunction issued against Purchaser.

(ii) There are no actions, suits, claims, assessments, or proceedings pending
or, to Purchaser’s knowledge, threatened that could reasonably be expected to
materially and adversely affect Purchaser’s ability to perform hereunder.

(iii) Neither Purchaser nor any of its affiliates, nor, to Purchaser’s
knowledge, any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated Nationals and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action, and none of them are engaged or will become engaged in any
dealings or transactions or be otherwise associated with such persons or
entities.

(c) Survival. The representations and warranties set forth in Section 6(a) and
Section 6(b) are deemed made on the Effective Date and remade, with respect to
each Tract included in a particular Closing, at the Closing for such Tract, and
shall not be deemed to be merged into or waived by the instruments of any
Closing, but shall survive the Closing Date on which they are deemed remade for
a period of one (1) year (the “Survival Period”). No broker, agent, Tenant,
property manager, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller. Each party shall have the
right to bring an action against the other on the breach of a representation or
warranty hereunder, but only on the following conditions: (i) the party bringing
the action for breach first learns of the breach after the Closing at which the
applicable representation or warranty was remade, notifies the other party in
writing of such breach prior to the expiration of the applicable Survival
Period, and files such action within two years and one day following the
applicable Closing Date, and (ii) neither party shall have the right to bring a
cause of action for a breach of a representation or warranty unless the actual,
direct damages to such party on account of such breach (individually or when
combined with any actual, direct damages from other breaches) equals or exceeds
$100,000. Neither party shall have any liability after any Closing for the
breach of a representation or

 

17



--------------------------------------------------------------------------------

warranty hereunder of which the other party hereto had actual knowledge as of
such Closing. Furthermore, Purchaser agrees that the maximum cumulative
liability of Seller for the alleged breach of any or all representations or
warranties set forth in this Agreement is limited as set forth in Section 10.
The provisions of this Section 6(c) shall survive each Closing. The remedies for
any breach of a representation or warranty that occurs prior to the Closing at
which it would be deemed remade shall be governed by Section 7.

Section 7. Remedies. If Seller defaults and such default is not cured within ten
(10) business days after receipt of written notice thereof given by Purchaser to
Seller, then Purchaser may, as its exclusive remedy therefor, either:
(a) terminate this Agreement by notifying Seller thereof, in which case Escrow
Agent shall return the Earnest Money to Purchaser immediately following receipt
of an affidavit of Purchaser stating that Seller has defaulted and Purchaser has
terminated this Agreement unless the Escrow Agent receives an affidavit from
Seller within five (5) business days disputing Purchaser’s allegations that
Seller has defaulted, and neither party hereto shall have any further rights or
obligations hereunder, except for those which survive the termination of this
Agreement, or (b) enforce specific performance of the obligations of Seller
hereunder. If Purchaser defaults and such default is not cured within ten
(10) business days after receipt of written notice thereof given by Seller to
Purchaser, then Seller may, as its sole remedy, terminate this Agreement by
notifying Purchaser thereof, in which event Escrow Agent shall deliver the
Earnest Money to Seller as liquidated damages, whereupon neither Seller nor
Purchaser shall have any further rights or obligations hereunder, except for
those which survive the termination of this Agreement; provided, however, that
nothing in this Section 7 shall prevent, inhibit or diminish Seller’s ability to
enforce the performance of Purchaser’s obligations under Section 4(d). Escrow
Agent shall deliver the Earnest Money to Seller following the Escrow Agent’s
receipt of an affidavit of Seller stating that Purchaser has defaulted and
Seller has terminated this Agreement, unless Escrow Agent receives an affidavit
from Purchaser within five (5) business days disputing Seller’s allegation that
Purchaser has defaulted.

Section 8. Destruction, Damage, or Taking Before Closing. If, before the Closing
Date, all or any part of a Tract is destroyed or damaged, or becomes subject to
an actual condemnation or eminent domain proceedings, then Seller shall promptly
notify Purchaser thereof (a “Seller’s Notice”). If the damage or taking is
material (as defined below) as to one or more Tracts, Purchaser may elect not to
purchase such Tract(s) by delivering a written notice thereof to Seller within
five (5) business days after Purchaser’s receipt of a Seller’s Notice, time
being of the essence and the Purchase Price shall be reduced accordingly. If the
damage or taking is not material, or if, in the case that the damage or taking
is material, either Purchaser elects in writing to proceed with such Closing or
Seller does not receive written notice from Purchaser of Purchaser’s termination
of this Agreement within five (5) business days after Seller’s delivery of a
Seller’s Notice, then the parties shall proceed with such Closing without any
reduction in the Purchase Price; provided, however, that in such event,
Purchaser shall be entitled to all insurance proceeds which Seller may actually
collect (together with a credit against the Purchase Price equal to the amount
of any applicable deductible) or all condemnation awards payable to Seller as a
result of such damage or taking (as the case may be), and, to the extent the
same may be necessary or appropriate, Seller shall either (a) assign to
Purchaser at such Closing Seller’s rights to any such condemnation or eminent
domain awards or (b) file a claim for the applicable damages under any available
insurance policies, use good faith, commercially reasonable efforts to negotiate
and settle such claim in substantially the same manner that Seller

 

18



--------------------------------------------------------------------------------

would typically have proceeded for its own account, and promptly pay over to
Purchaser any insurance proceeds that Seller actually collects in respect
thereof after first recouping its reasonable out-of-pocket third party expenses
related thereto and, if requested by Purchaser, assign to Purchaser all of
Seller’s right, title and interest in and to any such claim. In any event,
Purchaser acknowledges and agrees that Seller shall not be required to file,
maintain or participate in any suit, proceeding or action against any of its
insurers. For the purposes of this Section 8, damage or a taking shall be not
considered to be “material” if the cost to repair or restore the portion of the
Tract damaged or taken does not exceed $250,000 and the damage is from a risk
covered under Seller’s insurance policy, or would not permit any Tenant to
terminate its Lease, or, in the case of a taking, if the portion of the Tract
taken is such that none of the following would occur: (i) it would not adversely
affect the Tenant’s ability to use the remainder of the tract for the purposes
for which it is presently used, (ii) it would not limit or restrict ingress and
egress to and from the Tract and (iii) it would not reduce the remaining
available number of parking spaces at the Tract below the minimum legally
required. Notwithstanding any election by Purchaser under this Section 8, Seller
may elect (but shall not be obligated) to postpone the Closing for a reasonable
period not to exceed 10 days in order to attempt to repair any such damage, in
which event: (x) if Seller fails to deliver the Tract in the condition required
by this Agreement on or before such postponed Closing Date, Purchaser’s
termination shall be effective as of such postponed Closing Date; and (y) if
Seller accomplishes such repairs and restores the Tract to the condition
required by this Agreement on or before such postponed Closing Date, the parties
shall proceed to the Closing as though the damage had not occurred.

Section 9. Notices. All notices must be in writing and given at the applicable
party’s addresses stated on the first page of this Agreement. All notices
provided or permitted to be given under this Agreement may be served by
depositing same in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested; by delivering the same in person to such party by a
nationally-recognized, overnight delivery service (e.g., Federal Express); or by
facsimile copy transmission during normal business hours. Notice given in
accordance herewith shall be effective upon delivery to the address or facsimile
device of the addressee. Notices given by counsel to the Purchaser shall be
deemed given by Purchaser and notices given by counsel to the Seller shall be
deemed given by Seller. Any party may change its notice address by delivering a
notice of such change to the other party in accordance with this Section 9.

Section 10. Limitation of Liability. Notwithstanding any other provision of this
Agreement, any agreement contemplated by this Agreement, or any rights which any
Purchaser Party might otherwise have at law, equity, or by statute, whether
based on contract or some other theory, all liability of Seller to Purchaser
Parties will be limited to $1,500,000 in the aggregate. Without limiting the
generality of the foregoing, but subject to principles of fraudulent conveyance,
no limited partner, member, manager, stockholder or officer, employee, agent or
affiliate of Seller or any successor of Seller will in any manner be personally
or individually liable for the obligations of Seller hereunder or for any claims
related to this Agreement, any agreement contemplated by this Agreement, or the
Property. Subject to principles of fraudulent conveyance, no limited partner,
member, manager, stockholder or officer, employee, agent or affiliate of
Purchaser or any successor of Purchaser will in any manner be personally or
individually liable for the obligations of Purchaser hereunder or for any claims
related to this Agreement, any agreement contemplated by this Agreement, or the
Property. Each party

 

19



--------------------------------------------------------------------------------

acknowledges that such party’s obligations with respect to any covenant,
indemnity, representation or warranty under this Agreement which expressly
survives the Closing shall be considered a “liability” for purposes of any
distribution limitation imposed under the organizational laws applicable to such
party, its members and/or their respective partners, members and shareholders.
For purposes of this Section 10, the term “Purchaser Parties” shall mean
Purchaser and its employees, officers, members, partners, directors, managers,
investors, subsidiaries and stockholders; and the term “Purchaser Party” shall
refer to any of them. The provisions of this Section 10 shall survive any
Closing or the earlier termination of this Agreement.

Section 11. Miscellaneous.

(a) Entireties. This Agreement contains the entire agreement of the parties
pertaining to the Property.

(b) Modifications. This Agreement may only be modified by a written document
signed by all parties.

(c) Commissions. Pursuant to a separate written agreement (and subject to the
terms and conditions thereof), Seller has agreed to pay a sales commission to CB
Richard Ellis upon, and only upon, the complete consummation of the Closing and
the receipt by Seller of the Purchase Price. Except as set forth in the
preceding sentence, Seller shall defend, indemnify, and hold harmless Purchaser,
and Purchaser shall defend, indemnify, and hold harmless Seller, from and
against all claims by third parties for brokerage, commission, finder’s, or
other fees relative to this Agreement or the sale of the Property and alleged to
be due by, through or under the indemnifying party, and all court costs,
reasonable attorneys’ fees, and other costs or expenses actually incurred and
arising therefrom.

(d) Non-Business Day. If the final date of any period provided herein for the
performance of an obligation or for the taking of any other action falls on a
Saturday, a Sunday, or a day on which a majority of the U.S. Federal Reserve
Banks are closed for normal business operations, then the end of such period
shall be extended to 5:00 p.m. South Carolina time on the next day that is not a
Saturday, a Sunday or such a Federal Reserve Bank holiday.

(e) Permitted Assignment. Purchaser may assign its rights under this Agreement
to any affiliated entity which directly or indirectly controls, is controlled by
or is under common control with Purchaser or to any one or more special purpose
entities created to take title to the Properties, without the consent of Seller,
on the condition that (i) the assignee expressly assumes all of the obligations
of Purchaser hereunder in a written agreement, which agreement will also set
forth the assignee’s U.S. taxpayer identification number, and (ii) such written
agreement is delivered to Seller prior to the Closing Date. No such assignment
or assumption shall relieve Purchaser or any assignee previously approved by
Seller from its obligations hereunder. In addition, Purchaser, without being
required to assign its rights under this Agreement, may instruct Seller to
convey any one or more of the Properties to any one or more special purpose
entities created to take title to any of the Properties.

 

20



--------------------------------------------------------------------------------

(f) Attorneys’ Fees. In the event of litigation between the parties in
connection with this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and costs from the non-prevailing party.
The obligation in the immediately preceding sentence shall survive any
termination of this Agreement or the Closing.

(g) Arbitration. If consented to in writing by Seller and Purchaser at the time
of the dispute, any disputes arising under this Agreement shall be settled by
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with the Commercial Arbitration Rules of the AAA, the venue for which
shall be located in the State of South Carolina. The arbitration shall be
conducted by panel of arbitrators (“Arbitration Panel”), whose decision (and/or
award) shall be final and binding on the parties and judgment on the decision
(and/or award) may be entered by any court having jurisdiction thereof. The
Arbitration Panel will be comprised of one arbitrator appointed by each of the
parties, and a third arbitrator mutually selected by the first two arbitrators.
In the event that the first two arbitrators fail to appoint the third arbitrator
or a party fails to appoint an arbitrator, that arbitrator will be appointed by
the main AAA chapter or office located in the office nearest to Spartanburg,
South Carolina. The mutually selected arbitrator, who will be a qualified
lawyer, will act as the Chairman of the Arbitration Panel.

(h) Governing Law; Jurisdiction. This Agreement shall be governed and construed
in accordance with the laws of the State of South Carolina. Seller and Purchaser
each hereby waives, to the fullest extent permitted by law, the right to trial
by jury in any action, proceeding or counterclaim, whether in contract, tort or
otherwise, relating directly or indirectly to this Agreement and the transaction
contemplated hereby. If the parties agree in writing at the time of the dispute
to proceed to arbitration, each of Seller and Purchaser waives the right to
commence an action in connection with this Agreement in any court or before any
administrative government authority and expressly agrees to be bound by the
decision of the Arbitration Panel.

(i) Multiple Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument.

(j) Portfolio Sale. The Properties are intended to be purchased and sold as a
group. Accordingly, except as set forth in Section 8 hereof or if Seller is
unable to cure any Mandatory Cure Items with respect to a particular Tract,
Purchaser shall have no right to purchase any portion of the Properties unless
Purchaser purchases the Properties in their entirety.

Section 12. Time is of the Essence. Time is of the essence with respect to the
performance of each action or obligation permitted or required under this
Agreement.

Section 13. Financial Accounting Statements. Seller agrees to reasonably
cooperate with Purchaser after Closing in connection with the audit letter and
credit statements required under FAS 141 and 314, provided that Seller shall not
be required to incur any material expenses in doing so.

 

21



--------------------------------------------------------------------------------

Section 14. Public Disclosure. Except to the extent required by applicable
statute, law, rule, regulation, regulatory practice, subpoena or governmental or
quasi-governmental authority, neither Seller nor Purchaser shall make any public
disclosure of the provisions of this transaction, except as reasonably necessary
to carry out the objective’s of this Agreement, without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

22



--------------------------------------------------------------------------------

Executed as of the Effective Date.

 

SELLER:   Winston-Jedburg Properties, LLC   By:   Johnson Development
Associates, Inc., Manager   By:  

 

    A. Foster Chapman, President

PURCHASER:     CBRE Operating Partnership, L.P.,     a Delaware limited
partnership     By:   CB Richard Ellis Realty Trust, a       Maryland real
estate investment trust,       its general partner       By:  

 

      Name:   Jack A. Cuneo       Title:   President     RT JEDBURG COMMERCE
PARK, LLC     By:  

 

      Jack A. Cuneo, Manager     RT UNION CROSS I, LLC     By:  

 

      Jack A. Cuneo, Manager     RT UNION CROSS II, LLC     By:  

 

      Jack A. Cuneo, Manager

 

23